Citation Nr: 0526189	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pain 
and suffering, rectal abscess, nerve damage, and prostate 
problems, as a result of VA treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from October 1942 to November 
1942, and February 1943 to May 1946.  The veteran also had 
service in the U.S. Coast Guard Reserves from February 1943 
to December 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  During the course of this appeal, the 
claims folder was transferred to the RO in Chicago, Illinois.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the veteran has additional disability from VA treatment 
that is a result of carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA health care providers, or that any additional 
disability was due to an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for pain and suffering, rectal abscess, nerve 
damage, and prostate problems, as a result of VA treatment, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A.  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2004 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2005 statement of the case, the RO 
notified the veteran of regulations pertinent to 38 U.S.C.A. 
§ 1151 claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.

In August and September 2003 letters, prior to the initial 
adjudication of the veteran's claim, and in a subsequent 
letter issued in December 2004, the veteran was informed of 
VA's duty to obtain evidence on his behalf.  He was informed 
of VA's duty with regard to the claims now on appeal.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment reports have been received, as have 
private medical reports.  In addition, a VA medical opinion 
dated April 2005 was received.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August 2005 personal hearing; VA medical 
opinion; private treatment reports; and VA treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The veteran contends that his July 1996 sigmoidoscopy that 
was conducted at a VA Medical Center caused additional 
disability including pain and suffering, rectal abscess, 
nerve damage, and prostate problems.  He has therefore 
claimed that he is entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151.

Under VA law and regulations, when a veteran suffers 
additional disability as the result of VA training, hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151(a) 
(2004).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2).  Further, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3) (2004).

Treatment records were requested from the VA medical facility 
in Chicago, Illinois, Lakeside Division, where the July 1996 
sigmoidoscopy was performed.  In an April 2005 response from 
that facility, it was noted that not all of the veteran's 
treatment records could be located. 

VA outpatient treatment reports dated in September 1997 noted 
that the veteran had an anal rectal abscess.  

A December 1998 rectal ultrasound report from Northwest 
Memorial Hospital noted that the veteran complained of 
persistent left lateral rectal pain.  A rectal examination 
was normal and the physician could feel no distinct 
abnormalities.  It was noted that the veteran's prostate was 
enlarged. 

During VA outpatient treatment in February 2000, the veteran 
was diagnosed with external hemorrhoids and it was noted that 
he had a history of hemorrhoids.  A November 2001 report 
indicated that the veteran had elevated PSA and a history of 
prostatic enlargement.  In February 2002, no obvious rectal 
abscesses were observed, and in May 2002, the veteran 
complained of rectal pain that had been consistent for almost 
1 year.  A May 2003 report indicated that the veteran had 
rectal burning of unknown etiology.  

An August 2002 report from the University of Chicago noted 
that the veteran was seen for an elective outpatient 
sigmoidoscopy.  Following an examination, there was no 
evidence of peri-rectal abscess or fluid collection within 
the rectal wall.  It was also noted that the veteran had a 
hard prostate and small sigmoid polyps were observed.  In a 
separate August 2002 report, the veteran reported having pain 
following a sigmoidoscopy in the mid 1990s.  Following an 
examination, it was noted that the veteran was status post 
hemorrhoidectomy and apparently had a rectal abscess 
following a sigmoidoscopy.  It was also noted that he had 
some intermittent rectal pain which has worsened over the 
past year.  The examiner indicated that there was no cause 
fro the pain apparent on his physical examination.  An August 
2002 sigmoidoscopy showed no evidence of perirectal abscess.  
In August 2003, the veteran was diagnosed with rectal pain of 
unknown etiology.  

A November 2002 report from Northwestern Memorial Hospital 
noted that the veteran had prostate cancer.  While the 
veteran reported rectal pain, the examiner indicated that the 
pain may represent local advancement of prostate cancer.  The 
veteran doubted this and thought it was more likely tied to 
the biopsy itself.  In May 2003, the veteran again complained 
of pain throughout the rectal area.  The examiner reiterated 
that it may represent local effects of prostate cancer, but 
the veteran thought it was related to his hemorrhoids.  On 
examination in January 2005, the veteran's rectal tone was 
normal.  

In an April 2005 VA medical opinion, it was noted that the 
veteran's medical records dated in 1996 and 1997, from the 
time period of the sigmoidoscopy and colonoscopy were 
reviewed.  The examiner stated that there was no medical 
evidence that a sigmoidoscopy/colonoscopy caused prostate 
cancer.  Likewise, the examiner stated that a peri-rectal 
abscess did not cause prostate cancer.  He indicated that 
while the veteran's sigmoidoscopy may have been 
unpleasant/uncomfortable, it did not cause prostate cancer.  
It was further noted that the presence or absence of 
hemorrhoids had no role in causing prostate cancer.  The 
examiner pointed out that more than one examining physician 
noted hemorrhoids.  The examiner also indicated that multiple 
physicians as far back as December 1998 had noted the 
enlarged prostate and this was appropriate evaluated by 
checking the veteran's PSA level.  However, the veteran 
repeatedly refused prostate biopsy.  In sum, he stated that 
the veteran's sigmoidoscopy, colonoscopy, peri-rectal abscess 
and alleged erroneous diagnosis of hemorrhoids had nothing to 
do with his prostate cancer. 

In an August 2005 letter from University of Illinois at 
Chicago, it was noted that the veteran had been seen for a 
long standing history of rectal pain.  It was recommended 
that he have electro-galvanic stimulation for treatment.  

At his August 2005 personal hearing, the veteran testified 
that he did not have any rectal or prostate problems prior to 
his July 1996 sigmoidoscopy.  

As to the disabilities at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has additional disability due complication from the 
July 1996 sigmoidoscopy including pain and suffering, rectal 
abscess, nerve damage, and prostate problems, that is due to 
negligence or fault by VA, or to an event not reasonably 
foreseeable.  As such, the claim must be denied.

As noted above, the veteran was diagnosed with rectal abscess 
in 1997 and prostate cancer in 2002.  However, there is no 
objective medical evidence of record that either disability 
was due to the veteran's July 1996 VA treatment or were a 
proximate result of negligent care, or events not reasonably 
foreseeable.  The April 2005 VA medical opinion specifically 
stated that there was no medical evidence that a 
sigmoidoscopy or colonoscopy caused prostate cancer.  
Likewise, the examiner stated that a peri-rectal abscess did 
not cause prostate cancer.  He maintained that while the 
veteran's sigmoidoscopy may have been unpleasant, it did not 
cause prostate cancer.  As such, there is no basis on which 
to grant compensation for additional disability stemming from 
the veteran's July 1996 VA medical treatment under 38 
U.S.C.A. § 1151.

The Board also notes that while the veteran claims to have 
residual pain and suffering as a result of his 1996 
sigmoidoscopy performed at a VA medical facility, a symptom 
such as pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service 
connection cannot be established for alleged pain and 
suffering. 

To the extent that the veteran contends that he has 
additional disability due to VA treatment in July 1996 that 
is due to, or the fault of, VA negligence or lack of care, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
pain and suffering, rectal abscess, nerve damage, and 
prostate problems.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for pain and suffering, 
rectal abscess, nerve damage, and prostate problems is 
denied.



	                        
____________________________________________
	M. C. Graham
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


